Citation Nr: 0946422	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  02-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a major depressive disorder prior to November 13, 2001.

2.  Entitlement to an initial rating in excess of 30 percent 
for a major depressive disorder on and after November 13, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1968 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the RO 
in St. Louis, Missouri, which granted service connection for 
major depression, assigning an initial 10 percent disability 
rating, effective January 24, 1994.  

During the pendency of the appeal, an increased evaluation 
from 10 percent to 30 percent was granted by a June 2005 
rating decision, effective November 13, 2001.  The Board 
notes, with respect to increased ratings, the United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The appellant was provided an opportunity to appear before 
the Board in September 2009, for which he failed to appear.  
There is, at present, no indication that he attempted to 
reschedule this hearing or has otherwise attempted to show 
cause for his failure to appear.  Thus, the hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704(d) (2009).  The 
Board may proceed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant's medical records indicate that, three years 
prior to the filing of the instant claim in January 1994, the 
appellant was granted a medical retirement from the U.S. Post 
Office for what appears to be his service connected major 
depressive disorder.  Accordingly, the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability (TDIU), including extraschedular 
consideration under 38 C.F.R. § 4.16(b), is raised.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
Norris v. West, 12 Vet. App. 413, 421 (1999).

In the past, the Board would have referred matters of 
unemployability and the issue of TDIU issue for development 
by the RO and issued a decision on the initial rating claim.  
In light of recent caselaw, the Board must instead remand.  
In the case of Rice v. Shinseki, the U.S. Court of Appeals 
for Veterans Claims (Court) held that TDIU is not a separate 
issue but an intrinsic part of an initial rating claim when 
raised during initial development and when unemployability is 
argued solely on the basis of the underlying disability.  22 
Vet.App. 447 (2009).  The medical record raises TDIU on the 
basis of a sole disability, the initial rating of which the 
appellant now challenges.  This case falls under the rubric 
of Rice.

The RO has not yet conducted development for unemployability 
and TDIU.  Accordingly, the RO must provide adequate VCAA 
compliant notice of the standards for TDIU.  The RO must 
conduct all appropriate development and provide warranted 
assistance, including the provision of a VA examination to 
determine employability on the basis of the depressive 
disorder.  


Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to TDIU with this 
claim.  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  The appellant should then be scheduled 
for a VA examination to determine the 
current level of severity of his service 
connected major depressive disorder and 
whether his service-connected disability, 
alone, renders him unemployable.

The appellant's claims folder must be 
available to the examiners for review in 
conjunction with the examinations.  The 
examiners should explain the rationale for 
any opinion given regarding the effect of 
the appellant's service-connected 
disability on his ability to obtain or 
maintain employment.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


